UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
COMMONWEALTH OF THE                       )
NORTHERN MARIANA ISLANDS,                 )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                 Civil Action No. 08-1572 (PLF)
                                          )
UNITED STATES OF AMERICA, et al.,         )
                                          )
            Defendants.                   )
__________________________________________)


                          MEMORANDUM OPINION AND ORDER

               This matter is before the Court on (1) the motion of Commonwealth of the

Northern Mariana Islands Descent for Self-Government and Indigenous Rights, Inc. (“CNMI

Descent”) to file a brief and participate in this action as amicus curiae, (2) CNMI Descent’s

request for time to present oral argument at the upcoming motions hearing, and (3) the parties’

joint motion for entry of an order governing the presentation of oral argument at the upcoming

motions hearing.1 The Court will grant CNMI Descent’s motion to file a brief and participate as

amicus curiae, deny CNMI Descent’s request for time to present oral argument, and modify the

parties’ proposed schedule governing the presentation of oral argument at the upcoming motions

hearing. The Court will also reschedule the upcoming motions hearing to begin at 9:30 a.m.

(rather than 10:00 a.m.) on March 12, 2009.



       1
                Plaintiff does not oppose CNMI Descent’s motion to participate as amicus curiae.
See Plaintiff’s Response to Motion by CNMI Descent for Leave to Participate as Amicus Curiae.
Defendants do oppose that motion. See Defendants’ Opposition to Motion for Leave to
Participate as Amicus Curiae.
               As all acknowledge, this Court has “broad discretion” in determining whether to

permit a party to participate in a lawsuit as amicus curiae. Nat’l Ass’n of Home Builders v.

United States Army Corps of Engineers, 519 F. Supp. 2d 89, 93 (D.D.C. 2007). The filing of an

amicus brief should be permitted if it will assist the judge “by presenting ideas, arguments,

theories, insights, facts or data that are not to be found in the parties’ briefs.” Voices for Choices

v. Illinois Bell Telephone Co., 339 F.3d 542, 545 (7th Cir. 2003). See also Ryan v. Commodity

Futures Trading Commission, 125 F.3d 1062, 1063 (7th Cir. 1997) (“An amicus brief should

normally be allowed when . . . the amicus has unique information or perspective that can help the

court beyond the help that the lawyers for the parties are able to provide.”). Such briefs generally

are not permitted where they present “no unique information or perspective” that could assist the

Court. Georgia v. Ashcroft, 195 F. Supp. 2d 25, 33 (D.D.C. 2002) (three-judge court), vacated

on other grounds, 539 U.S. 461 (2003).

               Upon careful consideration, the Court concludes that CNMI Descent’s proposed

amicus brief will assist the Court in this matter because it includes unique arguments not to be

found in the parties’ briefs. The Court therefore will permit CNMI Descent to participate in this

matter as amicus curiae by filing its proposed amicus brief. The Court further concludes,

however, that it need not hear oral argument from CNMI Descent at the upcoming motions

hearing in order to obtain the full benefit of CNMI Descent’s views. For that reason, the Court

will not permit CNMI Descent to present oral argument at the upcoming motions hearing.




                                                  2
               Accordingly, it is hereby

               ORDERED that CNMI Descent’s Motion for Leave to Participate as Amicus

Curiae [29] is GRANTED. CNMI Descent shall be permitted to participate in this matter as

amicus curiae by filing its proposed amicus brief; it is

               FURTHER ORDERED that CNMI Descent’s Request for Time to Present Oral

Argument [44] is DENIED; it is

               FURTHER ORDERED that the motions hearing, currently scheduled to begin at

10:00 a.m. on March 12, 2009, will instead begin at 9:30 a.m. on March 12, 2009; and it is

               FURTHER ORDERED that the following schedule shall govern the presentation

of oral argument at the upcoming motions hearing:

               1. Plaintiff shall make a 40-minute presentation of its claims and
               its arguments in support of its motion for a preliminary injunction.

               2. Defendants shall make a 40-minute argument in support of their
               motion to dismiss and in opposition to plaintiff’s motion for a
               preliminary injunction.

               3. The Court will recess for 15 minutes.

               4. Plaintiff shall make a 20-minute rebuttal in opposition to
               defendants’ motion to dismiss and in reply to defendants’
               opposition to plaintiff’s motion for a preliminary injunction.

               5. Defendants shall make a 20-minute rebuttal in reply to
               plaintiff’s opposition to defendants’ motion to dismiss.

               SO ORDERED.


                                              /s/_______________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge
DATE: March 6, 2009


                                                 3